In the county court, at November Term, 1866, it was shown that notice of the proceedings had been served upon the defendant, as mother of the apprentice, and the person in whose custody he then was; and upon such notice a motion was made that the sheriff commit the apprentice to the custody of the master. The apprentice was shown to have been bound to the master by the same court at February Term, 1859; in May, 1865, he had run away, and was then living in an idle and disreputable manner, with his mother.
The court declined to grant the motion, upon the ground that it had no power so to do.
In the Superior Court, after argument, the decision below was affirmed, and the master appealed to this Court.
1. The county court has power to bring its apprentices before it, whenever either the good of the apprentice, the good of the master, or that of the community, demands it. It has the power and is subject in general to the duties of a guardian over this class. See Prue v. Hight, 6 Jon., 265.
2. The English decisions are against the right of a master to make use of a habeas corpus in such a case. Rex v. Reynolds, 6 T. R., 497; Rex v.Edwards, 7 T. R., 745.
1. An analysis of the statutes upon the subject of apprenticing shows that this claim of power does not exist.
2. A habeas corpus does not lie in England at the instance of the master, because a statute of Henry VIII, that has not been reenacted here, gives to the Chief Justice a summary jurisdiction over the apprentice. *Page 155 
3. The master can seize the apprentice of himself. 1 Chitty Pr., 70-71, 690; Kent., 2d 212.
4. In Prue v. Hight the master was acted upon by the order, and that is according to the principle there stated. It does not apply here.
Our apprentice law makes it the duty of the county court, in binding out apprentices, to enter into indentures with the master "in the name of the chairman of the county court of the one part, and of the master of the other part." Rev. Code, ch. 5, sec. 4.
The statute prescribes the rights and the duties of the master and of and apprentice, and the powers and duties of the court. It makes it the duty of the master to provide for the apprentice "diet, clothes, lodging and accommodation, fit and necessary," and also for his education. And it makes it the duty of the apprentice to serve his master. Besides, it makes it the duty of the court to exercise general superintending powers over both master and apprentice, in all matters pertaining to that particular relation. It is proper that the indentures should, substantially, embrace all these duties and obligations. We suppose the indentures in this case do embrace them, as it is stated that the apprentice was regularly bound.
Thus it will be seen that the contract of binding, the indentures, is not between the master and the apprentice, but between the master and the court. And if, at any time during the apprenticeship, the master neglect his duty to the apprentice, the court has the power to require the master and the apprentice to appear before the court, and to         (182) remove the apprentice and bind him to another. And so, if the apprentice misbehaves, the court may interfere at the instance of the master. It cannot be doubted that just as the obligations of master and apprentice are mutual, and as the court has the supervision of the relations between them, so it is within the power, and it is the duty of the court to interfere at the instance of either against the other, whenever a proper case is presented. The master contracts with the court in the indentures that he will perform his duties as master, and the court will at all times see that he does so. And, in consideration thereof, the court contracts with the master that the apprentice shall serve him faithfully. And while the court compels the master to a strict compliance with his part of the contract, it would be bad faith if the court should fail to comply with its part of the contract; i. e., that the apprentice should serve the master. The power of the court over orphans does not cease when they are bound out. It is a continuing power, and the indentures with the master are continuing obligations. While the ordinary relations of master and apprentice exist, the court ought not to interfere. It is then a domestic relation, subject to ordinary domestic regulations; *Page 156 
but when the relation is wantonly broken, or grossly abused, it becomes the duty of the court to interfere.
In this case the apprentice had wantonly left the master's service, and was living in "an idle and disreputable manner."
If he had never been bound out before it would have been the duty of the court to have him then bound out and delivered to a master. As he had been already bound and had left service, in disobedience to the order of the court and in violation of its undertaking in his behalf, it could not be less the duty of the court to have him brought and delivered to the master anew.
(183)   It is true that the master had the power to seize the apprentice, wherever he might find him, and compel his service.
And when he applied to the court for its aid, the court might, in the exercise of a sound discretion, have left the master to the exercise of his own powers. And if the county court had put its refusal to interfere upon that ground, i. e., the want of a proper case for interference, this Court would not have reviewed the exercise of a discretionary power. But both the county and the Superior Courts put the case upon the want of power in the county court.
In this we think there was error. The county court had the power, and we do not doubt that if it had supposed that it had the power it would have exercised it in this case.
In the new and embarrassing circumstances which exist the master is to be much commended, for that he forbore the exercise of his own undoubted powers over his apprentice and invoked the powers of the court. It is best that the colored population should be satisfied that they are liable to no unlawful impressments, and that they should see that what is required of them has the sanction of the law. It may then be hoped that they will be contented, and will cheerfully submit to what they might otherwise mischievously resist.
PER CURIAM.                                   There is error.
(184)